                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                CASE NO. 7:19-CR-139-FL-6


UNITED STATES OF AMERICA

              vs.                                                    ORDER

DANIELLE MOORING,
          Defendant.




       FOR GOOD CAUSE SHOWN, the defendant’s Motion to Seal is allowed and the Clerk is

hereby directed to seal the proposed sealed Consent Motion to Continue Sentencing Hearing . Copies

of this Order as well as the Motion to Seal and the Consent Motion to Continue Sentencing Hearing

shall remain sealed and shall be distributed only to counsel of the above named defendant and counsel

for the Government.

       IT IS SO ORDERED AND DIRECTED.

                                      11th day of December, 2019.
       Entered at Chambers, this the ______




                                            THE HONORABLE LOUISE WOOD FLANAGAN
                                            UNITED STATES DISTRICT COURT JUDGE




                                                  1
